Case 1:20-cv-00794-HYJ-SJB ECF No. 1-2, PagelD.8 Filed 08/21/20 Page 1 of 2
Case 1:20-cv-00794-HYJ-SJB ECF No. 1-2, PagelD.9 Filed 08/21/20 Bagg 201.2

 

 

 

 

iC =
Approved, SCAO faite as needed
STATE OF MICHIGAN CASE NO.
JUDICIAL DISTRICT MOTION, AFFIDAVIT,
JUDICIAL CIRCUIT AND BENCH WARRANT
COUNTY PROBATE
ORT Court address

a Court telephone no.
Police Report No, \ \ Oo NA on, np V\ SV. , Nt = WO “ Co Ceunch Pa es aS WV Uy S OOS (No Ur 2230)

Plaintiff Defendant(s)/Probationer
_] The People of the State of Michigan Qunonde Emme

ml Alonzo Shuatte rc

fLcivil =) Criminal CTN SID DOB
Current Charge TCN

 

 

 

 

 

 

 

 

 

 

 

|_| Probate [_] Juvenile
In the matter of

 

 

vara et on te ayetown neti
| request that a bench warrant be issued and Pumonda Evaro
be arrested and Name of respondent
held in contempt for failure to appear. held in contempt for the following reasons: (Specify in the space below)
Creditaloie Cons ives yo Commis meucder, font Ask,
Kas ANeDSD 1 Conser Fac +o murder ; ODOUR ov" JS ASN ice.

This affidavit is made on my personal knowledge and, if sworn as a witness, | “DL ee to the facts in this affidavit.

 

 

 

 

 

 

 

 

 

 

 

ue
_ Signature
Subscribed and sworn to before me on A VEVYSI Ze, Zoro A LAMAAZO © County, Michigan.
ate
My commission expires: WIV: | ee 21 Signature: Bai 2 Jb bea za
Date Notary public/Deputy clerk
. oo, vA o DAVID J DE VRIES —
Notary public, State of Michigan, County of KALAMA20 NOTARY PUBLIC - STATE OF MICHIGAN 3 -
COUNTY OF KALA —
BENCH WARRANT Acting in the County of Eker Rae
Full name (type or print) Date of birth*
Address City State Zip DLN
Sex" Eye color Hair color Height Weight Race* Scars, tattoos, etc.

 

 

 

 

 

 

 

 

 

 

“These items must be filled in for the police/sheriff to enter on LEIN; the other items are not required but are helpful.

Bring the respondent before the court immediately, or respondent may be released when a cash or surety bond in the amount of

$____t is posted for personal appearance before the court at its next session.

 

 

Date Judge Bar no.

MEMORANDUM COPY - NOT TO BE USED FOR ARREST

TO THE COURT CLERK: When the original charge in a criminal case is more than a 92-day misdemeanor or felony and the
defendant has not been sentenced or discharged, advise the Michigan State Police Criminal Justice Information Center of this
Motion and Bench Warrant Memorandum as required under MCL 769.16a.

mc 229 (6/19) MOTION, AFFIDAVIT, AND BENCH WARRANT MCR 3.606
